Citation Nr: 0814606	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-28 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic fatigue claimed due to undiagnosed illness and/or due 
to pyridostigmine vaccination.

2.  Entitlement to service connection for chronic fatigue.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sleep disorder claimed due to undiagnosed illness and/or due 
to pyridostigmine vaccination.

4.  Entitlement to service connection for a sleep disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for joint 
pains claimed due to undiagnosed illness and/or due to 
degenerative joint disease and/or due to pyridostigmine 
vaccination.

6.  Entitlement to service connection for joint pains.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spondylitis, C5-6, also claimed due to 
pyridostigmine vaccination.

8.  Entitlement to service connection for cervical 
spondylitis.  

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
memory loss, claimed due to undiagnosed illness and/or due to 
pyridostigmine vaccination.

10.  Entitlement to service connection for memory loss.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

12.  Entitlement to service connection for PTSD.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tuberculosis.

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hyporeflexia and clonus, claimed due to undiagnosed illness 
and/or due to brain damage and/or pyridostigmine vaccination.

15.  Entitlement to service connection for fibromyalgia, 
claimed due to undiagnosed illness and/or due to brain damage 
and/or pyridostigmine vaccination.

16.  Entitlement to service connection for a cognitive 
disorder, claimed due to undiagnosed illness and/or due to 
brain damage and/or pyridostigmine vaccination.

17.  Entitlement to service connection for immune system 
disorder, claimed due to undiagnosed illness and/or 
pyridostigmine vaccination.

18.  Entitlement to service connection for acquired 
scoliosis, claimed due to undiagnosed illness and/or 
pyridostigmine vaccination.

19.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed due to undiagnosed illness and/or 
pyridostigmine vaccination.

20.  Entitlement to service connection for hiatal hernia, 
esophagitis, and/or gastric reflux, claimed due to 
undiagnosed illness and/or pyridostigmine vaccination.

21.  Entitlement to service connection for right elbow joint 
arthritis, claimed due to undiagnosed illness and/or 
pyridostigmine vaccination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
January 1972 and from January 18, 1991, to April 1, 1991.  He 
also had active duty for training and inactive duty training 
prior to and after his second period of active military 
service.  He served in Southwest Asia during February and 
March 1991. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for the 
disabilities listed on pages 1 and 2.  

In a June 2000-issued rating decision, the RO denied several 
original service connection claims and denied reopening 
previously denied claims.  The veteran was notified of that 
decision in June 2000.  He timely filed a notice of 
disagreement (NOD), but he did not file a VA Form 9, 
Substantive Appeal, after the RO issued a statement of the 
case (SOC).  Thus, that decision became final.

Where previous final decisions denying a service connection 
claim are of record, the Board must first address the issue 
of new and material evidence.  If new and material evidence 
has been submitted, the Board will grant the application to 
reopen the claims and may then consider them on the merits.  

In June 1994, the RO denied service connection for 
tuberculosis.  The veteran submitted a timely NOD and the RO 
issued an SOC; however, the veteran did not submit a 
substantive appeal and the RO closed the case.  

In his June 1999 claim for service connection for PTSD, the 
veteran also requested service connection for depression.  
This issue has not been developed and it is referred for 
appropriate action.  In September 1999, the veteran reported 
that he was no longer working due to service-related 
disabilities.  This is referred as an informal claim for a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU).

In November 2007, the veteran submitted additional evidence 
without waiving his right to initial RO consideration of that 
evidence.  Because new evidence has been submitted, where 
appropriate, the Board has remanded the claims for initial RO 
consideration of that evidence.  

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
tuberculosis, hyporeflexia, and clonus is addressed in the 
REMAND portion of the decision.  Service connection for 
cognitive disorder, memory loss, fibromyalgia, immune system 
disorder, scoliosis, bilateral carpal tunnel syndrome, and 
right elbow arthritis is also addressed in the REMAND portion 
of the decision below.  These issues are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  By rating decision of June 2000, the RO denied service 
connection for chronic fatigue, a sleep disorder, joint 
pains, memory loss, and PTSD, and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the June 2000 decision and it 
became final.

3.  Evidence received at the RO since the June 2000 rating 
decision raises a reasonable possibility of substantiating 
the claims for service connection for an undiagnosed illness 
manifested by chronic fatigue, for service connection for a 
sleep disorder, for service connection for joint pains, for 
service connection for memory loss, and for service 
connection for PTSD.  

4.  Chronic fatigue due to undiagnosed illness has been 
manifested to a degree of 10 percent since the veteran 
returned from Southwest Asia.  

5.  The veteran is presumed sound at the time of entry into 
active military service in January 1991.  

6.  Competent medical evidence relates insomnia to active 
military service. 

7.  Chronic pains of the shoulder, left elbow, knees, and 
ankles, due to undiagnosed illness, has been manifested to a 
degree of 10 percent since the veteran returned from 
Southwest Asia.  

8.  Competent medical evidence relates cervical spondylosis 
to active military service. 

9.  The veteran is not a combat veteran.

10.  A diagnosis of PTSD related to independently verified 
non-combat stressors has been offered.  

11.  A diagnosis of GERD and hiatal hernia related to active 
service has been offered.  

12.  Esophagitis is not shown by the evidence of record.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision, which denied service 
connection for chronic fatigue, a chronic sleep disorder, 
joint pains, cervical spondylosis, memory loss, and PTSD, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claims of 
entitlement to service connection for an undiagnosed illness 
manifested by chronic fatigue and multiple joint pains, 
service connection for a sleep disorder, cervical 
spondylosis, memory loss, and PTSD and those claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).

3.  The regulatory requirements for presumptive service 
connection for an undiagnosed illness manifested by chronic 
fatigue and pains of the shoulders, left elbow, knees, and 
ankles have been met.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2007).

4.  Insomnia, cervical spondylosis, PTSD, GERD, and hiatal 
hernia were incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is either granting the benefits sought 
on appeal or remanding the claims for further development 
consistent with the above-cited authorities.  Accordingly, 
the duty to notify and the duty to assist need not be 
discussed.  

New and Material Evidence

When a claim has been disallowed by the RO, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2007).

Pursuant to 38 C.F.R. § 3.156(a), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's application to reopen his service 
connection claims was received at the RO in January 2003, 
subsequent to the effective date of the revision.  Therefore, 
this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to reopening a finally decided claim, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Chronic Fatigue

In a June 2000 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for fatigue.  The veteran and 
his representative were notified of the decision in a letter 
from the RO, but did not appeal.  Thus, the rating decision 
became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

The relevant evidence of record at the time of the June 2000 
RO rating decision consists of service medical records 
(SMRs), VA examination reports, VA treatment records, private 
medical reports, and claims and statements of the veteran.  
Fatigue is not mentioned in the SMRs.  

VA clinical records reflect that the veteran underwent a VA 
general medical examination in December 1993, but did not 
mention fatigue.  Neither a May 1994 VA Persian Gulf War 
Registry examination report nor a September 1994 VA general 
medical examination report mentions any fatigue, but a 
September 1994 VA mental disorders examination report does 
note chronic fatigue.  In August 1997, a VA clinical 
psychologist noted complaints of chronic fatigue.  A 
diagnosis of anxiety disorder NOS was offered; however, this 
diagnosis appears related to other reported stressors, rather 
than to complaints of fatigue.  

In January 1998, the RO denied service connection for 
fatigue.  The veteran submitted an NOD in February 1998.  The 
RO did not issue a SOC discussing fatigue until May 2001.  
The veteran did not file a substantive appeal, however.  

In April 2000, the veteran submitted an article by the 
American Gulf War Veterans Association that suggests a 
relationship between anthrax vaccine given to 2.4 million 
service persons and undiagnosed illnesses.  

In September 1996, the veteran's supervisor reported that the 
veteran had missed work because of symptoms that included 
chronic fatigue.  

In June 2000, the RO denied service connection for fatigue 
due to undiagnosed illness based on the absence of evidence 
of a chronic disability.  The veteran did not file a 
substantive appeal following the issuance of an SOC and the 
June 2000 rating decision became final.  

Below, the Board will review evidence submitted since the 
June 2000 RO decision to determine whether new and material 
evidence has been submitted.  

The evidence submitted since the June 2000 RO decision 
includes a June 2001 VA general medical examination report.  
The examiner noted that there was no known endocrine disorder 
such as diabetes or thyroid disorder, or hemic disorder such 
as anemia, or respiratory or cardiac disorder, which might 
explain the veteran's fatigue.  The relevant diagnosis was 
chronic fatigue syndrome from 1992.  The examiner reiterated 
the veteran's complaints of fatigue, and remarked, "As best 
as can be determined from the patient's prior records, all of 
these complaints and/or morbidities were incurred during his 
active duty service."  

The June 2001 VA examination report is new and material 
evidence to reopen the claim.  The physician identified 
chronic fatigue and has related it to active service in the 
Persian Gulf.  Given the benefit of the doubt doctrine set 
forth at 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, this opinion 
could place the evidence for service connection in relative 
equipoise.  Thus, it is neither cumulative nor redundant and 
it raises a reasonable possibility of substantiating the 
claim.  Because the RO's previously stated basis for denial 
was that a chronic disability had not been shown, this 
medical evidence is certainly new and material.  

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  

Sleep Disorder

In a June 2000 rating decision, the RO determined that new 
and material evidence had not been submitted and denied an 
application to reopen a claim for service connection for a 
sleep disorder.  The veteran and his representative were 
notified of the decision in a letter from the RO, but did not 
appeal.  Thus, the rating decision became final. 

The SMRs include a March 1987 retention examination report 
and medical history questionnaire on which the veteran 
checked "yes" to frequent trouble sleeping.  The next 
military examination report, dated September 1987, does not 
note a sleep disorder, however.  The SMRs do not contain an 
entry examination report at the time of entry into active 
service for deployment to the Persian Gulf.  A redeployment 
examination report of March 10, 1991, however, reflects that 
the veteran checked "yes" to frequent trouble sleeping.  
The examiner noted a history of terminal insomnia for many 
years and offered a diagnosis of possible sleep disorder.  

A VA general medical examination report of December 1993 does 
not mention a sleep disorder.  Neither a May 1994 VA Persian 
Gulf War Registry examination report nor a September 1994 VA 
general medical examination report, nor a September 1994 VA 
mental disorders examination report mentions a sleep 
disorder.   

An April 1999 VA sleep disorders clinic report reflects that 
after a clinical sleep study four sleep-related diagnoses 
were offered.  Those diagnoses are: environmental sleep 
disorder; psychophysiological insomnia, dyssomnia secondary 
to psychiatric conditions; and, dyssomnia secondary to 
medical conditions.  The medical condition noted was 
"pain". 

An April 1999 VA psychiatry consultation notes a complaint of 
broken sleep for which Prozac(r) had helped.  The psychiatrist 
offered a diagnosis of depression, NOS, but did not relate 
sleep disorders to that diagnosis.  

In April 2000, the veteran submitted an article by the 
American Gulf War Veterans Association that suggests a 
relationship between anthrax vaccine given to 2.4 million 
service persons and undiagnosed illnesses.  

In June 2000, the RO denied service connection for a sleep 
disorder on the basis it pre-existed active service.  The 
veteran did not file a substantive appeal to the June 2000 
rating decision and it became final.  Evidence submitted 
since that time is discussed next.

In April 2001, the veteran submitted several news articles 
that discuss side effects of various vaccines that had been 
administered to Persian Gulf War service members.  Because 
these do not link a sleep disorder to active service, this 
evidence is not material.  

A June 2001 VA general medical examination report notes a 
history of insomnia dating back to 1993.  The relevant 
diagnosis was simply insomnia.  The examiner reiterated a 
list of complaints, including insomnia, and remarked, "As 
best as can be determined from the patient's prior records, 
all of these complaints and/or morbidities were incurred 
during his active duty service."  

The June 2001 VA examination report is new and material 
evidence to reopen the claim.  The examiner offered a 
diagnosis of insomnia and a direct link to active service.  
Given the benefit of the doubt doctrine set forth at 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, this opinion could 
place the evidence for service connection in relative 
equipoise.  Thus, it is neither cumulative nor redundant and 
it raises a reasonable possibility of substantiating the 
claim.  Because the RO's previously stated basis for denial 
was that it pre-existed active service, this medical evidence 
is certainly new and material.  

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim for a sleep disorder must be 
granted.  

Joint Pains

In a June 2000 rating decision, the RO determined that new 
and material evidence had not been submitted and denied an 
application to reopen a claim for service connection for 
joints pains, specifically naming the ankles, knees, 
shoulders, and elbows.  The veteran and his representative 
were notified of the decision and submitted a timely NOD, but 
did not file a substantive appeal.  Thus, the rating decision 
became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

The veteran's SMRs reflect that myofacial neck pains began in 
Saudi Arabia, but do not mention any other joint pain.  

A March 1994 VA Persian Gulf War examination note mentions 1-
2+ clonus of the ankles with questionable exposure to 
chemicals.  A September 1994 VA general medical examination 
report mentions joint pains.  

According to a September 1994 VA joints compensation 
examination report, elbow and knee pains began six months 
after returning from Saudi Arabia.  X-rays showed normal 
joints.  The diagnosis was normal knees and elbows.  

A July 1997 VA joints compensation examination report 
reflects that the veteran complained of neck and lumbar 
pains, sore knees, shoulders, elbows, and ankles.  The 
diagnosis was normal joints, but the examiner then offered 
diagnoses of old healed bursitis of the right shoulder, 
minimal degenerative changes at L5-S1 and at C5-6, and 
minimal degenerative changes and scoliosis at T6 and T7.  

In January 1998, the RO denied service connection for joint 
pains.  The veteran did not file a substantive appeal and 
that decision became final.  

A May 1998 Willis-Knighton hospital report notes a history of 
joint pains for eight years.  A January 1999 report notes 
arthritis.  

April 1999 VA X-rays of the knees and left elbow were normal, 
but a right elbow X-ray showed an olecrannon spur.  An April 
1999 VA rehabilitation clinic note reflects worsening knee 
and elbow pains since returning from the Persian Gulf War.  
The impression was joint pains, possibly due to mild 
osteoarthritis. 

In August 1999, a Fitness World employee reported that the 
veteran received therapy there for joint pain and arthritis. 

In April 2000, the veteran submitted an article by the 
American Gulf War Veterans Association that suggests a 
relationship between anthrax vaccine given to 2.4 million 
service persons and undiagnosed illnesses.  

In June 2000, the RO determined that new and material 
evidence for service connection for joint pain due to 
undiagnosed illness had not been submitted.  The RO based the 
denial on the absence of evidence of a chronic condition 
manifested by joint pains.  The veteran did not file a 
substantive appeal and the June 2000 rating decision became 
final.  

The evidence submitted since the June 2000 RO decision 
includes a June 2001 VA general medical examination report.  
That report notes a history of polyarthralgia dating back to 
1992.  The examiner noted that there was no lyme disease, 
autoimmune process, or swelling to explain the joint pains.  
The relevant diagnosis was chronic polyarthralgia from 1992.  
The examiner related this to active service, stating, "As 
best as can be determined from the patient's prior records, 
all of these complaints and/or morbidities were incurred 
during his active duty service." 

The June 2001 VA examination report is new and material 
evidence to reopen the claim.  The VA physician has offered a 
diagnosis, albeit a symptom-based diagnosis, and has related 
it to active service in the Persian Gulf.  Given the benefit 
of the doubt doctrine set forth at 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102, this opinion could place the evidence for 
service connection in relative equipoise.  Thus, it is 
neither cumulative nor redundant and it raises a reasonable 
possibility of substantiating the claim.  Because the RO's 
previously stated basis for denial was that a chronic 
disability had not been shown, this medical evidence is 
certainly new and material.  

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  

Cervical Spondylitis 

In a June 2000 rating decision, the RO determined that new 
and material evidence had not been submitted and denied an 
application to reopen a claim for service connection for 
spondylosis of C5-6.  The veteran and his representative were 
notified of the decision and submitted a timely NOD, but did 
not file a substantive appeal after receiving the SOC.  Thus, 
the rating decision became final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002).  

The SMRs reflect that neck pains began in Saudi Arabia.  In 
March 1991, the veteran was evaluated for a "wry neck."  
Myofascial neck pain was assessed and X-rays showed 
degenerative changes at C5-6. 

According to a September 1994 VA joints compensation 
examination report, a stiff neck developed while in Saudi 
Arabia, but cleared up with physical therapy.  X-rays showed 
spondylosis and disc space narrowing at C5-6.  The diagnosis 
was abnormal cervical spine.  

A July 1997 VA joints compensation examination report 
reflects minor neck pains.  The veteran noted a history of 
four motor vehicle accidents in the 1970s.  The examiner 
noted that the SMRs included January 1991 X-rays that showed 
cervical spondylosis and narrowed disc space at C5-6.  The 
veteran complained of neck pains.  The examiner offered a 
diagnosis of minimal degenerative changes at C5-6.  The 
examiner felt that degenerative disc disease of C5-6 preceded 
active duty, as this was present in a January 1991 X-ray.  

In January 1998, the RO denied service connection for C5-6 
spondylosis.  The veteran did not file a substantive appeal 
and that decision became final.  

April 1999 VA X-rays showed scoliosis and spurring of the 
lumbar spine.  An April 1999 VA magnetic resonance imaging 
(MRI) report of the neck showed disc bulging at C3-6.  

An April 1999 VA rehabilitation clinic note reflects that the 
veteran denied any history of a neck injury.  The impression 
was joint pains possibly due to mild osteoarthritis. 

In June 2000, the RO determined that new and material 
evidence for service connection for C5-6 spondylosis had not 
been submitted.  The RO based the denial on the evidence that 
spondylosis pre-existed active service.  The veteran did not 
file a substantive appeal to the June 2000 rating decision 
and it became final.  

The evidence submitted since the June 2000 RO decision 
includes a June 2001 VA general medical examination report.  
That report notes a history of polyarthralgia, which included 
neck pain, dating back to 1992.  The relevant diagnosis was 
chronic polyarthralgia from 1992.  The examiner stated, "As 
best as can be determined from the patient's prior records, 
all of these complaints and/or morbidities were incurred 
during his active duty service." 

The June 2001 VA examination report is new and material 
evidence to reopen the claim.  The VA physician has offered a 
diagnosis and has related it to active service.  Given the 
benefit of the doubt doctrine set forth at 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102, this opinion could place the 
evidence for service connection in relative equipoise.  Thus, 
it is neither cumulative nor redundant and it raises a 
reasonable possibility of substantiating the claim.  Because 
the RO's previously stated basis for denial was that a 
chronic disability had not been shown, this medical evidence 
is certainly new and material.  

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  

Memory Loss

In a June 2000 rating decision, the RO determined that new 
and material evidence had not been submitted and denied an 
application to reopen a claim for service connection for 
memory loss and forgetfulness.  The veteran and his 
representative were notified of the decision in a letter from 
the RO, but did not appeal.  Thus, the rating decision became 
final. 

The SMRs reflect no amnestic disorder, such as memory loss or 
forgetfulness.  

VA clinical records reflect that the veteran underwent a VA 
general medical examination in December 1993, but did not 
mention memory loss.  The examiner found the veteran to be 
neurologically and psychiatrically normal. 

A September 1994 VA general medical examination report 
mentions a complaint of episodes of forgetfulness.  No 
diagnosis was offered.  A September 1994 VA mental disorders 
examination report notes that the veteran displayed good 
memory.  In August 1997, a VA clinical psychologist noted 
that chronic fatigue and memory loss were the primary 
problem.  No objective evidence of any memory loss was found, 
however.  

In January 1998, the RO denied service connection for memory 
loss due to an undiagnosed illness.  The veteran submitted an 
NOD in February 1998.  The RO did not issue a SOC until May 
2001.  The veteran did not file a substantive appeal, 
however.  

An April 1999 VA clinical report notes a possible 
cerebrovascular accident and recommended a magnetic resonance 
imaging (MRI).  An April 1999 VA Persian Gulf War assessment 
notes that neurotoxins may cause psychiatric and cognitive 
problems that impair short-term memory.  The impression after 
interviewing the veteran was cognitive disorder, NOS.  The 
cognitive disorder shown includes impairment of visual 
memory.

In April 2000, the veteran submitted an article by the 
American Gulf War Veterans Association that suggests a 
relationship between anthrax vaccine given to 2.4 million 
service persons and undiagnosed illnesses.  

An April 2000 VA psychological evaluation report reflects 
that no evidence of a memory problem was found, although the 
veteran maintained that he did have a memory problem.  

In June 2000, the RO found no new and material evidence for 
service connection for memory loss due to undiagnosed 
illness.  The RO based the denial on the absence of evidence 
of a link between active service and any current memory loss.  
The veteran did not file a substantive appeal to the June 
2000 rating decision and it became final.  

The Board will review the evidence submitted since the June 
2000 RO decision to determine whether any of it is new and 
material evidence.  

In April 2005, the veteran submitted internet articles, one 
of which links Gulf war syndrome with neuropsychological 
signs or symptoms, including memory loss.  This is new and 
material evidence.  In April 2005, the veteran also submitted 
Social Security Administration (SSA) records.  One report 
specifically notes that the veteran's depression had 
apparently caused memory impairment.  This is new and 
material evidence as it contains medical evidence of memory 
loss, an element necessary for service connection.  

Because new and material evidence of memory loss and evidence 
that tend to suggest that memory loss could be related to 
active service in the Persian Gulf War has been submitted, 
the application to reopen the service connection claim must 
be granted.  Service connection for memory loss will be 
addressed in the REMAND portion of the decision.  

PTSD

In June 2000, the RO denied service connection for PTSD.  
Because the veteran failed to file a substantive appeal, that 
decision became final.  The Board will review the record to 
determine whether new and material evidence has been 
submitted to reopen the claim.  

Although the veteran entered active military service in 
January 1991, there is no entry examination report of record.  
Shortly before discharge, however, on a March 1991 report of 
medical history questionnaire, the veteran checked "no" to 
depression or excessive worry and "no" to nervous trouble 
of any sort.  The March 10, 1991, examination report itself 
reflects that the examiner failed to annotate whether the 
veteran was psychiatrically normal or abnormal. 

An August 1997 VA psychological evaluation (not for PTSD) 
reflects that mildly depressed mood and anxiety were shown.  

In June 1999, the veteran requested service connection for 
depression and PTSD.  He submitted a Willis-Knighton Hospital 
treatment report dated in August 1998 that contains an 
assessment of PTSD.  He submitted VA outpatient treatment 
reports that reflect that depression and mild PTSD were found 
in October 1998.  In April 1999, VA found depression and 
anxiety and offered a diagnosis of depression NOS.  Also in 
April 1999, the veteran's VA treating psychiatrist noted that 
depression and other mental problems might be related to 
service in the Persian Gulf due to exposure to oil smoke, or 
due to eating and drinking from local sources, vaccination 
prior to going to the desert, and/or taking pyrostigmine 
bromide.  An April 1999 VA psychological assessment yields 
several impressions, including rule-out PTSD.  

An April 2000 VA psychological evaluation report contains an 
Axis I diagnosis of anxiety disorder, NOS.  The clinical 
psychologist felt that the full criteria for PTSD were not 
met.  The only stressor or service-related problem mentioned 
in the report was anxiety that was caused by or related to 
gas attack alerts in the Persian Gulf.  

In June 2000, the RO denied service connection for PTSD on 
the basis that the PTSD diagnoses are based only on the 
veteran's reported history.  Because the veteran did not file 
a substantive appeal, that decision became final.

The veteran again requested service connection for PTSD in 
January 2003.  The new evidence submitted includes the June 
2001 VA general medical examination report.  The examiner 
noted multiple symptoms, including depression and anxiety, 
and stated, "As best as can be determined from the patient's 
prior records, all of these complaints and/or morbidities 
were incurred during his active duty service."  This medical 
opinion is new and material evidence to reopen a claim for 
service connection for PTSD, as PTSD is an anxiety disorder 
that the examiner has linked to active service.  

Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability [explained below] resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation provided 
that such disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006.  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue (2) signs or symptoms involving skin 
(3) headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuro-psychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
and lower) (9) sleep disturbances (10) gastrointestinal signs 
or symptoms (11) cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2007).

In materials published in the Federal Register when 38 C.F.R. 
§ 3.317 was issued, VA explained objective indications of 
chronic disability:

   Ordinarily, an objective indication is 
established through medical findings, i.e., 
"signs" in the medical sense of evidence 
perceptible to an examining physician.  However, we 
also will consider non-medical indications which can 
be independently observed or verified, such as time 
lost from work, evidence that a veteran has sought 
medical treatment for his or her symptoms, evidence 
affirming changes in the veteran's appearance, 
physical abilities, and mental and emotional 
attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

Chronic Fatigue

The veteran maintains that he has an undiagnosed illness 
manifested by chronic fatigue.  Fatigue complaints have 
continued throughout the appeal period and have not been 
attributed to a known diagnosis, except a diagnosis of 
"chronic fatigue syndrome."  38 C.F.R. § 3.317(a)(2)(i) 
specifically includes "chronic fatigue syndrome" as an 
undiagnosed illness.  Under the circumstances, the provisions 
of 38 C.F.R. § 3.317 will be applied.  

The veteran first noticed fatigue following service in 
Southwest Asia and complaints of fatigue have continued for 
several years.  No evidence has been presented that tends to 
establish that the veteran does not suffer from fatigue.  
Thus, there is objective evidence that the veteran' fatigue 
is chronic, that is, it has existed for more than six months.  
It has not been attributed to any known diagnosis (chronic 
fatigue syndrome is a cluster of symptoms, rather than a 
diagnosed disease).  It appears to be at least 10 percent 
disabling.

Under Diagnostic Code 6354, a 10 percent rating is warranted 
for chronic fatigue syndrome where there is debilitation due 
to such symptoms as inability to concentrate, forgetfulness, 
confusion, or a combination of other signs and symptoms.  
Considering these provisions, the Board finds that the 
veteran's fatigue has been shown to be manifested to a degree 
of 10 percent.  Evidence of a supervening condition, willful 
misconduct or evidence tending to show that the condition was 
not incurred during active military service in Southwest Asia 
has not been presented.  

The regulation envisages service connection for symptoms 
reported by the veteran where independently observed or 
verified.  In this case, the veteran has asserted fatigue and 
his medical examiners have not voiced any disagreement.  The 
regulatory requirements for presumptive service connection 
for chronic fatigue have therefore been met.  Service 
connection is therefore granted for undiagnosed illness 
manifested by chronic fatigue.  

Sleep Disorder

The first issue for resolution is whether a sleep disorder 
existed prior to entry in January 1991.  There is no entrance 
examination report of record for the period of active service 
that began in January 1991.  In a similar situation, where a 
veteran's enlistment examination report was missing, the 
Court held that the presumption of soundness at entry 
attaches.  Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where 
a portion of the veteran's service medical records including 
his service entrance examination report were unavailable and 
were presumed to have been lost in a fire, the presumption of 
soundness attached).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, a claimant must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003.  

A March 1987 medical history form simply notes that the 
veteran reported frequent trouble sleeping.  It does not 
contain a medical diagnosis of insomnia.  Therefore, it is 
not clear and unmistakable evidence to rebut the presumption 
of soundness.  

A March 1991 SMR notation of a "history of" terminal 
insomnia for many years is not a condition noted at entry.  
According to 38 C.F.R. § 3.304 (b) (1), "History of" 
preservice existence of conditions noted at entry does not 
constitute notation of such conditions at entry.  Moreover, 
the March 1991 medical examination report itself reflects 
that the examiner failed to check either the normal or the 
abnormal box relevant to the veteran's psychiatric status at 
that time.  Because the presumption of soundness at entry is 
not successfully rebutted, the veteran is presumed sound at 
entry.  His insomnia, therefore, did not pre-exist active 
service.

The April 1999 VA sleep study that offers four sleep-related 
diagnoses does much to describe the sleep disorder or 
disorders, but does not tend to dissociate insomnia from 
active service.  

Because insomnia was first noted during active service and 
because a VA medical professional has offered a diagnosis of 
insomnia related to active service, the Board finds that 
evidence favors service connection for insomnia.  



Joint Pains

A June 2001 VA general medical examination report reflects a 
diagnosis of chronic polyarthralgia since 1992.  The examiner 
noted point tenderness in the olecrannon processes and the 
knees with no swelling, redness, edema, effusion, or 
limitation of motion.  The examiner related this to active 
service, stating, "As best as can be determined from the 
patient's prior records, all of these complaints and/or 
morbidities were incurred during his active duty service." 

A July 2003 VA treatment report reflects chronic joint pains.  
The impression was osteoarthritis.  

With respect to the shoulders, elbows, knees, and ankles, 
only the right elbow pains can be attributed to a known 
diagnosis, that of olecrannon spurring, according to an April 
1999 VA rehabilitation clinic report.  The right elbow is 
addressed further in the remand portion of the decision.  
Although a more recent treatment report notes osteoarthritis 
in response to the complaint of diffuse joint pains, no VA 
compensation examiner has made such a diagnosis to explain 
pains of the shoulders, left elbow, knees, and ankles.  

With respect to service connection for the shoulder, left 
elbow, knees, and ankles, there has been no diagnosis and all 
X-rays have consistently been normal.  The pains have existed 
for more than six months.  This is unequivocal objective 
evidence of a chronic condition.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, a painful joint warrants at least a 10 
percent rating.  Therefore, the Board may presume that an 
undiagnosed illness has caused chronic diffuse joint pains 
that have been manifested to a degree of 10 percent.  There 
has been no evidence presented that suggests that these 
symptoms are the result of a supervening condition, willful 
misconduct, or that the condition was not incurred during 
active military service in Southwest Asia.  

The regulatory requirements for presumptive service 
connection for joint pains of the shoulders, left elbow, the 
knees, and the ankles are met.  Service connection is 
therefore granted for an undiagnosed illness manifested by 
chronic joint pains of the shoulders, left elbow, the knees, 
and the ankles.  

Cervical Spondylitis 

The SMRs do not reflect that this disorder pre-existed either 
period of active service, but do reflect that neck pains 
began during the second period of active service.  Moreover, 
a March 1991 Army X-ray notes the earliest degenerative 
changes of the cervical spine.  The June 2001 VA examiner has 
linked neck complaints to active service.  No medical 
evidence contradicts this opinion except for the July 1997 VA 
examiner, who felt that the neck disability pre-existed 
active service.  The June 2001 VA opinion is more persuasive 
than the July 1997 opinion as it appears to be based on 
correct facts, that is, that the neck complaints and 
spondylosis did begin during active service, and not earlier.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for cervical spondylitis must 
therefore be granted.  

PTSD

Service connection for PTSD requires (in addition to other 
service connection requirements set forth above) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § Sec. 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, his lay 
testimony-alone-may establish the occurrence of the claimed 
in-service stressor in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of his service.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence that is favorable to service connection for PTSD 
includes a Willis-Knighton Hospital treatment report dated in 
August 1998 that contains an assessment of PTSD.  An October 
1998 VA outpatient treatment reports that reflect that 
depression and PTSD were found.  

In April 1999, depression and anxiety were found and a 
diagnosis of depression NOS was offered.  Also in April 1999, 
the veteran's VA treating psychiatrist noted that depression 
and other mental problems might be related to service in the 
Persian Gulf due to exposure to oil smoke, or due to eating 
and drinking from local sources, vaccination prior to going 
to the desert, and/or taking pyrostigmine bromide.  An April 
1999 neuropsychological assessment yielded several 
impressions, including rule-out PTSD.  

An April 2000 VA psychological evaluation report contains an 
Axis I diagnosis of anxiety disorder, NOS.  The clinical 
psychologist felt that the full criteria for PTSD were not 
met.  The only stressor, or service-related problem mentioned 
in the report was anxiety related to gas attack alerts during 
the Persian Gulf War.  Thus, regardless of the lack of a PTSD 
diagnosis, this report tends to relate anxiety disorder to 
active service.  

As noted above, a June 2001 VA general medical examiner noted 
multiple symptoms, including depression and anxiety and 
stated, "As best as can be determined from the patient's 
prior records, all of these complaints and/or morbidities 
were incurred during his active duty service."  

An August 2002 private assessment for SSA reflects that the 
veteran's short-term memory was impaired and was probably 
related to an attention problem.  The examiner also noted 
that concentration was poor.  The Axis I diagnosis was major 
depressive disorder and anxiety disorder, NOS.  

The veteran requested that his claim for service connection 
for PTSD be reopened in January 2003.  

An October 2003 VA outpatient treatment report contains 
assessments of major depressive disorder and PTSD.  

In a letter dated in December 2003, the Department of the 
Army notified the veteran that depression and PTSD could 
disqualify him from further military service.  

An August 2004 VA mental health clinic report notes that the 
veteran's memory was intact.  A January 2006 VA mental health 
clinic report notes that the veteran complained of adverse 
side effects of sertraline, which he could not remember.  He 
changed medication.  

In February 2005, the Center for Unit Records Research (CURR) 
reported that from January 20 to February 26, 1991, enemy 
ballistic missile (SCUD) attacks were launched against U.S. 
ground forces stationed in Saudi Arabia, Bahrain, and Qatar.  
These attacks triggered chemical alarms at our bases.  At 
Bahrain, after an attack on February 22, 1991, SCUD debris 
was found.  On February 25, a SCUD killed 28 US service 
personnel and injured over 100 at one U.S. base.  

In April 2005, the veteran reported that his PTSD stressors 
included SCUD attacks, chemical warfare alerts, and the 
bombing of Khobar Towers, Saudi Arabia (occurred June 25, 
1996).  He reported that the fear of dying gripped him 24 
hours a day.  He reported that he served in Dhahran and 
Bahrain. 

According to January 2006 and later-dated VA psychiatric 
treatment reports, the impression was anxiety disorder, NOS; 
history of affective disorder; and, history of PTSD per 
patient report.  A March 2006 VA psychiatric treatment report 
contains a different primary diagnosis.  In that report, the 
primary Axis I diagnosis was PTSD.  Next listed on Axis I is 
history of affective disorder, and third listed is 
depression.  

In April 2006, the psychiatrist changed the diagnoses and 
their order to: history of affective disorder; then, PTSD; 
and then anxiety disorder.  

In February 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge that he 
served in Dhahran and then in Bahrain.  From the first night 
in Saudi Arabia, there were attacks and sirens.  He could see 
flashes from missile launches.  He donned all his chemical 
gear and the fear of dying took over.  These attacks and 
alerts continued for days.  

The evidence that favors service connection for PTSD includes 
medical evidence that the veteran has PTSD.  A diagnosis of 
PTSD has been offered by VA and private examiners at various 
times.  While combat is not shown, the claimed stressors are 
corroborated by independent evidence obtained by CURR.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors service 
connection for PTSD.  The claim for service connection for 
PTSD is therefore granted.  

Hiatal Hernia, Esophagitis, Gastric Reflux 

The SMRs do not reflect any relevant complaint; however, a 
December 1993 VA general medical examination report clearly 
notes a history of upper gastrointestinal pains present since 
Persian Gulf War service.  The diagnosis was history of 
gastrointestinal pains of undetermined cause.  A March 1994 
VA Persian Gulf Registry examination noted continued reflux, 
cramps, and bowel problems.  A September 1994 VA general 
medical examination report notes continued abdominal pains 
with vomiting.

In July 1995, the RO denied service connection for abdominal 
pain due to undiagnosed illness on the basis of no disabling 
symptom shown.  The veteran submitted a notice of 
disagreement (NOD) and the RO issued an SOC, but the 
veteran's VA Form 9, Substantive Appeal, was untimely and the 
RO closed the case.  

In a January 1998 rating decision, the RO denied service 
connection for irritable bowel syndrome claimed as diarrhea, 
vomiting, nausea, upper abdominal pain, due to undiagnosed 
illness.  The veteran submitted a timely NOD, but the RO did 
not issue a SOC on the issue.  

VA clinical records of 1997 and 1998 reflect continued 
abdominal complaints.  April 1999 endoscopy confirmed lower 
esophageal hiatal hernia.  Gastroesophageal reflux disease 
(GERD) was found in October 1998.  Esophagitis was not found.

In June 2000, the RO denied service connection for irritable 
bowel syndrome, but did not address GERD or hiatal hernia.  

In June 2001, a VA general medical examiner reviewed the 
medical history and determined that GERD with hiatal hernia 
had existed from 1993.  Moreover, the physician then offered 
an opinion that his gastrointestinal-related complaints were 
incurred in active service.  

In February 2008, the veteran testified at a videoconference 
before the undersigned that his hiatal hernia and reflux 
began after Desert Storm.

It is significant that in June 2001 a VA physician related 
the current hiatal hernia and GERD to active service.  No 
medical evidence contradicts this opinion.   Although the 
veteran included esophagitis in his service connection claim, 
the medical evidence does not show this to be a disability or 
symptom separate from GERD. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for GERD and hiatal hernia must 
therefore be granted.  


ORDER

Service connection for an undiagnosed illness manifested by 
chronic fatigue is granted.  

Service connection for insomnia is granted.  

Service connection for an undiagnosed illness manifested by 
chronic joint pains of the shoulders, left elbow, the knees, 
and the ankles is granted.  

Service connection for cervical spondylosis is granted.

Service connection for PTSD is granted. 

Service connection for GERD and hiatal hernia is granted.


REMAND

Tuberculosis, Hyporeflexia, Clonus

Since the most recent SSOC was issued, the veteran submitted 
additional evidence, possibly relevant to the claims, without 
a waiver of his right to initial RO consideration of that 
evidence.  Thus, a remand is necessary so that the AOJ can 
consider this evidence prior to Board consideration.

Memory Loss and Cognitive Disorder

New and material evidence has been submitted to reopen claims 
of entitlement to service connection for cognitive disorder 
and for memory loss.  Because the RO has not adjudicated 
these reopened claims on the merits, they are remanded for 
this procedural safeguard.  

An April 1999 VA hospital discharge summary contains a 
diagnosis of cognitive disorder, NOS.  The etiology of this 
cognitive disorder is not clear.  Nor is it clear whether 
cognitive disorder encompasses the veteran's claimed memory 
loss.

The duty to assist includes obtaining a medical opinion on 
the matter.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The veteran should therefore be 
offered an examination by an appropriate specialist to 
determine the nature and etiology of his claimed memory loss 
and cognitive disorder.  

Fibromyalgia

The veteran claims that taking pyridostigmine bromide as a 
nerve agent antidote or other exposure to toxic substance in 
the Persian Gulf War has caused fibromyalgia.  He submitted 
medical treatises that reflect that fibromyalgia involves 
widespread pain of the muscles, ligaments, and tendons.  
Although the veteran possesses medical competence as an 
operating room technician, he is not shown to be versed in 
the etiology of fibromyalgia.  Therefore, according to the 
tenets of McClendon, supra, VA must offer an examination to 
determine the nature and etiology of his claimed 
fibromyalgia.  

Immune System Disorder

In April 1999, a VA physician noted that multiple problems 
might have been due to taking pyridostigmine bromide or other 
exposures in the Persian Gulf War.  

In June 2003, the veteran claimed that pyridostigmine bromide 
antidote had caused an immune system disorder.  He did not 
state what disabling symptom or symptoms might have resulted, 
but he did submit supporting documentation in the form of a 
news article that notes that this substance might be a major 
factor in Persian Gulf War-related illness.  

In 2005, the veteran submitted an internet article that 
reflects that Gulf War Syndrome might be an immune system 
imbalance syndrome triggered by war-related exposures.

In February 2008, the veteran testified that he and other 
Persian Gulf War service members were given pyridostigmine 
bromide as a precaution.  

Although the veteran possesses medical competence, he is not 
shown to be versed in the diagnosis, symptomatology, or 
etiology of autoimmune disorders.  According to McClendon, 
supra, VA must offer the veteran an examination to determine 
the nature and etiology of any immune system-related 
impairment.  

Scoliosis

A July 1997 VA joints compensation examination report 
reflects scoliosis at T6-T7 and notes S-shaped scoliosis of 
the thoracic and lumbar spine with slight wedging at the 7th 
vertebral body.  April 1999 VA X-rays showed scoliosis of the 
lumbar spine and the examiner noted history of scoliosis with 
right rib hump and right convexity in mid-thoracic spine.  An 
August 2002 private X-ray showed mild scoliosis at the 
thoracolumbar junction, but nowhere else.  Thus, the extent 
of the veteran's scoliosis is unclear.

Because the extent of the veteran's scoliosis is unclear and 
because no VA medical professional has addressed the etiology 
of the veteran's scoliosis, VA should examine the veteran to 
determine the nature and etiology of his scoliosis.  
McClendon, supra. 

Bilateral Carpal Tunnel Syndrome 

An October 2001 private electromyograph (EMG) report 
confirmed bilateral carpal tunnel syndrome.  The veteran 
claims that carpal tunnel syndrome was caused by 
pyridostigmine bromide.  Although the veteran possesses 
medical training, he is not shown to be versed in the 
diagnosis, symptomatology, or etiology of carpal tunnel 
syndrome.  Therefore, according to the tenets of McClendon, 
supra, VA must offer the veteran an examination to determine 
the etiology of his bilateral carpal tunnel syndrome.  

Right Elbow Arthritis

Olecrannon spurring of the right elbow is shown on X-rays.  
This essentially precludes consideration of right elbow pain 
due to undiagnosed illness; however, other avenues for 
service connection must be addressed.  The veteran should be 
afforded an appropriate examination to determine the nature 
and etiology of any current right elbow disorder.  McClendon, 
supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007)) is fully satisfied.  In 
particular, VA must send the veteran a 
notice that includes: (1) an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

VA's duty to notify the claimant must 
include information specific to reopening 
a previously denied claim based on the 
submission of new and material evidence.  
Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006). 

2.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by an appropriate 
specialist to determine the nature and 
etiology of his cognitive disorder and 
memory loss.  The claims files should be 
made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit a complete 
history of relevant symptoms and of any 
exposure to toxic substances from the 
veteran, and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to cognitive 
disorder and/or memory loss?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  If the answer to question II 
above is "no," then is it at least 
as likely as not that this 
disability is related to exposure to 
chemicals in the Persian Gulf, 
including pyridostigmine bromide or 
anthrax vaccination?

IV.  If the answer to question III 
above is "no," then is it at least 
as likely as not that this 
disability is related to a service-
connected disability?  At the time 
of this writing, service-connected 
is in effect for chronic fatigue, 
sleep disorder, joint pains, 
cervical spondylitis, and PTSD.

V.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an appropriate specialist to determine 
the nature and etiology of his claimed 
fibromyalgia.  The claims files should be 
made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit a complete 
history of any exposure to toxic 
substances from the veteran, and answer 
the following:

I.  What is the current diagnosis or 
diagnoses relative to fibromyalgia?

II.  Is it at least as likely as not 
(50 percent or greater probability) 
that this disability had its onset 
in service?  

III.  If the answer to question II 
above is "no," then is it at least 
as likely as not that this 
disability is related to exposure to 
chemicals in the Persian Gulf, 
including pyridostigmine bromide or 
anthrax vaccination?

IV.  If the answer to question III 
above is "no," then is it at least 
as likely as not that this 
disability is related to a service-
connected disability?  At the time 
of this writing, service-connected 
is in effect for chronic fatigue, 
sleep disorder, joint pains, 
cervical spondylitis, and PTSD.

V.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an appropriate specialist to determine 
the nature and etiology of his claimed 
immune system disorder.  The claims files 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should elicit a complete 
history of any exposure to toxic 
substances from the veteran and answer 
the following:

I.  What is the current diagnosis or 
diagnoses relative to a claimed 
immune system disorder?

II.  Does this diagnosis represent a 
disability?

III.  If the answer to question II 
above is "yes" then is it at least 
as likely as not (50 percent or 
greater probability) that this 
disability had its onset in service?  

IV.  If the answer to question II 
above is "yes," but the answer to 
question III above is "no" then is 
it at least as likely as not that 
this disability is related to 
exposure to chemicals in the Persian 
Gulf, including pyridostigmine 
bromide or anthrax vaccination?

V.  If the answer to question IV 
above is "no," then is it at least 
as likely as not that this 
disability is related to a service-
connected disability?  At the time 
of this writing, service connection 
is in effect for chronic fatigue, 
sleep disorder, joint pains, 
cervical spondylitis, and PTSD.

VI.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an appropriate specialist to determine 
the nature and etiology of his scoliosis.  
The claims files should be made available 
to the physician for review of the 
pertinent evidence.  The physician should 
elicit a complete history of any exposure 
to toxic substances from the veteran, and 
answer the following:

I.  What is the current diagnosis or 
diagnoses relative to scoliosis?

II.  Is it at least as likely as not 
(50 percent or greater probability) 
that this disability had its onset 
in service?  

III.  If the answer to question II 
above is "no," then is it at least 
as likely as not that this 
disability is related to exposure to 
chemicals in the Persian Gulf, 
including pyridostigmine bromide or 
anthrax vaccination?

IV.  If the answer to question III 
above is "no," then is it at least 
as likely as not that this 
disability is related to a service 
connected disability?  At the time 
of this writing, service connection 
is in effect for chronic fatigue, 
sleep disorder, joint pains, 
cervical spondylitis, and PTSD.

V.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an appropriate specialist to determine 
the nature and etiology of bilateral 
carpal tunnel syndrome.  The claims files 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should elicit a complete 
history of any exposure to toxic 
substances from the veteran, and answer 
the following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that carpal tunnel syndrome had its 
onset in service?  

III.  If the answer to question I 
above is "no," then is it at least 
as likely as not that this 
disability is related to exposure to 
chemicals in the Persian Gulf, 
including pyridostigmine bromide or 
anthrax vaccination?

III.  If the answer to question II 
above is "no," then is it at least 
as likely as not that this 
disability is related to a service 
connected disability?  At the time 
of this writing, service connection 
is in effect for chronic fatigue, 
sleep disorder, joint pains, 
cervical spondylitis, and PTSD.

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an appropriate specialist to determine 
the nature and etiology of right elbow 
arthritis manifested by olecrannon 
spurring.  The claims files should be 
made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit a complete 
history of right elbow trauma and of any 
exposure to toxic substances from the 
veteran and answer the following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that right elbow arthritis had its 
onset in service?  

II.  If the answer to question I 
above is "no," then is it at least 
as likely as not that right elbow 
arthritis is related to exposure to 
chemicals in the Persian Gulf, 
including pyridostigmine bromide or 
anthrax vaccination?

III.  If the answer to question II 
above is "no," then is it at least 
as likely as not that this 
disability is related to a service-
connected disability?  At the time 
of this writing, service connection 
is in effect for chronic fatigue, 
sleep disorder, joint pains, 
cervical spondylitis, and PTSD.

IV.  If the answer to question III 
above is "no," then is it at least 
as likely as not any right elbow 
arthritis began within one year of 
discharge from active service?

V.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should re-adjudicate 
the applications to reopen claims for 
service connection for tuberculosis, 
hyporeflexia, and clonus, and then re-
adjudicate all remaining service 
connection claims.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.  The 
SSOC should reflect consideration of all 
evidence submitted since the July 2007 
SSOC.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


